Title: To George Washington from Major General Benjamin Lincoln, 1 June 1778
From: Lincoln, Benjamin
To: Washington, George


                    
                        My dear
                        General Worcester [Mass.] June 1st 1778
                    
                    I was honored with your kind favor of the 7th Ulto the 19th accompanying your valuable present the epaulettes & sword knot—you will permit me to return my most cordial thanks for them, and to assure your Excellency, that this testimony of your approbation of my conduct fills me with the highest sentiments of duty & affection, will always be remembred with the warmest gratitude, and ranked among the first honors, which have been confered upon me in life—I must have been insensible indeed not to have felt this honorary & very perticular mark of respect, blind not to have discerned the candor and friendship, with which I have been treated from my first being honored with a command under your Excellency, criminally inattentive not to have noticed the concern, you have expressed for my safety & perfect recovery, and must ever be unhappy in reflection, should I not pay you that tribute of love & esteem, which justice and gratitude indispensably demand.
                    My leg hath acquired such degree of strength, that I can bear considerable weight on it; there have been lately several exfoliations, the openings are now small, the limb is free from pain & inflammation, and puts on a better appearance, than it hath ever before.
                    By the advice of my surgeons, for the sake of a ride, I came to this town the week before the last with Mrs Lincoln she was immediately taken with the small pox, the natural way, & now lies very ill. I am, my dear General, with regard & esteem your obliged humble servant
                    
                        B: Lincoln
                    
                